In an action to recover damages for constructive eviction, the plaintiffs appeal from an order of the Supreme Court, Kings County (Vinik, J.), entered January 16, 1991, which denied their motion to compel discovery pursuant to CPLR 3124 and CPLR 3126.
Ordered that the order is affirmed, with costs.
The plaintiffs have failed to establish that the information sought is material and necessary to the prosecution of their action (see, CPLR 3101 [a]). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.